     FRED HJELMESET
1    P.O. Box 4188
     Mountain View, CA 94040
2    (650) 386-5634
     fhtrustee@gmail.com
3
     Chapter 7 Trustee
4

5
                               UNITED STATES BANKRUPTCY COURT
6
                                NORTHERN DISTRICT OF CALIFORNIA
7
                                            SAN JOSE DIVISION
8

9
     In re:                                            Case No. 21-50028 SLJ
10

11   KANE, EVANDER FRANK,                              Chapter 7
12
                                  Debtor.
13

14
                              TRUSTEE’S REPORT OF TRANSACTION
15
              COMES NOW, Fred Hjelmeset, trustee of the above-stated bankruptcy estate, and reports
16
     that pursuant to the order of this Court, Doc# 225, authorizing the estate to enter into an
17
     agreement with the Debtor concerning bank accounts and Canadian real property, the terms of
18
     which are described in the Motion filed herein as Doc# 202, the agreement has been completed.
19
              The amount received by the estate is $16,250.00.
20   DATED:          This 22nd day of September, 2021.
                                                                             /s/ Fred Hjelmeset
21
                                                                          Fred Hjelmeset, Chapter 7 Trustee
22

23

24

25




     Case: 21-50028      Doc# 226      Filed: 09/22/21     Entered: 09/22/21 11:19:59         Page 1 of 1
